DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Status of Claims
The amendment filed 7/13/2021 has been entered.  Claims 1-7 and 9-14 are currently examined.  Claims 15-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim.  
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 4, 6 – 7, 9 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over D’Souza et al. (U.S. Pat. No. 6,551,366 B1) (hereinafter referred to as “Souza”) in view of Soma et al. (U.S. Pub. No. 2012/0073211 A1) (hereinafter referred to as “Soma”).

Regarding claim 1, Souza teaches an abrasive article (see Souza at C1 L7-9 teaching methods of making a plurality of agglomerate abrasive grains and abrasive articles), comprising:
a body (see Souza at C11 L42-44 teaching a bonded abrasive products including agglomerate abrasives according to the present invention. One of ordinary skill in the art would recognize that a body is implicitly taught by Souza because Souza is teaching a bonded abrasive, which necessarily has a body), including
a bond material comprising an inorganic material (see Souza at C3 L65-67 to C4 L1 teaching glass frit that serves to primarily bond the first mineral particles together.  One of ordinary skill in the art would recognize that a glass frit is an inorganic material);
abrasive particles having an average particle size (D50AP) (see Souza at C3 L29 teaching average particle size of the first mineral particles, and see Souza at C3 L10-11 
a filler comprising a nitride (see Souza at C7 L58-60 teaching that the plurality of precursor agglomerate abrasive grains can be mixed with second mineral particles, see Souza at C8 L11, 14-15 wherein examples of the second mineral particles include materials listed for the first mineral particles, and see Souza at C3 L12-17 teaching examples of the first mineral particles wherein cubic boron nitride particles is featured in the list. One of ordinary skill in the art would recognize that the second mineral particles are nitride particles. And, the second mineral particles can be mixed with a plurality of abrasive particles, thereby acting additionally as a filler).
To be clear in the record, Souza teaches that the second mineral particles can optionally be mixed with the plurality of precursor agglomerate abrasives (see Souza at C7 L58-60) and the second mineral particles preferably serve to prevent fusing of the agglomerate abrasive grain together during fusion of the glass frit (see Souza at C7 L62-664). One of ordinary skill in the art would recognize that adding the second mineral particles or filler is optional, but it would be obvious to add the filler because when the filler is added, it can serve to prevent fusing of the agglomerate abrasive grain together during fusion of the glass frit or the bond material.
a filler having an average particle size (D50F) (see Souza at C8 L16-17 teaching that the second mineral particles have an average particle size).
wherein an amount of the filler comprising a nitride is within a range of at least 5 vol% and not greater than 30 vol% based on a total volume of bond material and filler (see Souza at C8 L21-26 teaching the second mineral particles are combined with the precursor agglomerate abrasive grains, most preferably about 10 to about 30 percent by weight). In the case where the 
In summary, one of ordinary skill in the art would recognize that Souza teaches a body (bonded abrasive), an inorganic bond material (glass frit), abrasive particles (first mineral particle) having an average particle size, nitride filler (second mineral particle which is a cubic boron nitride) having an average particle size, and an amount an amount of the filler comprising a nitride most preferably about 10 to about 30 percent by weight.
Souza teaches that the second mineral particles have an average particle size ranging from about 1 to about 50 percent of the average particle size of the precursor agglomerate abrasive grain (see Souza at C16-17). One of ordinary skill in the art would recognize that Souza is teaching that the second mineral particle has an average particle size that is smaller than the average particle size of the precursor agglomerate abrasive grain.
But Souza does not explicitly teach a filler-to-abrasive particle size ratio (D50F/D50AP) within a range of at least 0.01 and less than 0.5.
Like Souza, Soma teaches a cubic boron nitride (CBN) grinding wheel formed by including the CBN grinding particles (see Soma at [0003]). Soma teaches that the CBN grinding wheel 30 includes a single crystal CBN grinding particle 31, a multi crystal CBN grinding particle 32, and a vitrified bond adhesive material 33 (see Soma at [00016] and Fig. 2, also shown below).

    PNG
    media_image1.png
    630
    788
    media_image1.png
    Greyscale


body, an inorganic bond material, abrasive particle and a filler, wherein both abrasive and filler
are CBN particles.
Soma teaches that by construction the average diameter ratio of the single crystal CBN grinding particle 31 to that of the multi crystal CBN grinding particle 32 is between three-fifths (0.6) and four-fifths (0.8) (see Soma at [0041]). One of ordinary skill in the art would recognize that Soma is teaching an average diameter ratio for the filler and abrasive in the range of 0.6 to 0.8. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05 I).
Soma also teaches that the average diameter ratio can reduce grinding force while maintaining a reasonable grinding wheel life by blending the single crystal CBN grinding particle 31 and the multi crystal CBN grinding particle 32 (see Soma at [0033]).
As such, one of ordinary skill in the art would recognize that Soma is teaching an abrasive particle 31 and a filler 32, wherein both abrasive and filler are CBN particles, and a vitrified bond. In addition, the average diameter ratio for the abrasive and filler in the range of 0.6 to 0.8, and the average diameter ratio can reduce grinding force while maintaining a reasonable grinding wheel life. This is also consistent with Souza’s teaching that the filler has an average particle size that is smaller than the average particle size of the precursor agglomerate abrasive grain.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the average diameter ratio of the abrasive and filler of Soma in Souza’s agglomerate abrasive grains because the average diameter ratio can reduce grinding force while maintaining a reasonable grinding wheel life.

Regarding claim 2, Souza as modified by Soma teaches the limitations as applied to
claim 1 above, and teaches that the abrasive particles comprise boron nitride (see Souza at C3

featured in the list), and
the filler comprises boron nitride (see Souza at C8 L11, 14-15 wherein examples of the
second mineral particles include materials listed for the first mineral particles, and see Souza at
C3 L12-17 teaching examples of the first mineral particles wherein cubic boron nitride particles
is featured in the list). One of ordinary skill in the art would recognize that the second mineral
particles or filler can be cubic boron nitride.
As such, one of ordinary skill in the art would recognize that Souza is teaching that both
the first mineral particles or abrasive, and the second mineral particles or filler are boron
nitrides.

Regarding claim 3, Souza as modified by Soma teaches the limitations as applied to
claim 2 above.
Souza does not explicitly teach at least 90 vol% of the abrasive particles based on the
total volume of the abrasive particles comprise boron nitride.
However, Souza teaches that the agglomerate abrasive grains comprise about 1 to
about 90 percent by weight of first mineral particles (see Souza at C3 L43-47), and Souza
teaching examples of the first mineral particles wherein cubic boron nitride particles is featured
in the list (see Souza at C3 L12-17).
One of ordinary skill in the art would recognize that Souza is implicitly teaching at least
90 vol% of the abrasive particles based on the total volume of the abrasive particles comprise boron nitride because agglomerate abrasive grains comprise about 1 to about 90 percent by
weight of first mineral particles, and the first mineral particle is boron nitride.
Souza does not explicitly teach at least 90 vol% of the filler based on the total volume of
the filler comprises boron nitride.
But, Souza teaches examples of the second mineral particles include materials listed for

first mineral particles wherein cubic boron nitride particles is featured in the list (see Souza at
C3 L12-17).
One of ordinary skill in the art would recognize that Souza is implicitly teaching at least 90 vol% of the filler based on the total volume of the filler comprises boron nitride because the second mineral particle is a boron nitride.
As such, one of ordinary skill in the art would recognize that Souza is implicitly teaching that both the abrasive and filler is teaching at least 90 vol% comprises boron nitride.

Regarding claim 4, Souza as modified by Soma teaches the limitations as applied to
claims 1 – 3 above, and Souza further teaches that abrasive particles consist essentially of
cubic boron nitride (see Souza at C3 L12-17 teaching examples of the first mineral particles
wherein cubic boron nitride particles is featured in the list).
	Additionally, Souza teaches the filler consists essentially of cubic boron nitride (see Souza at C8 L11, 14-15 teaching examples of the second mineral particles include materials listed for the first mineral particles, and see Souza at C3 L12-17 teaching examples of the first mineral particles wherein cubic boron nitride particles is featured in the list).
As such, one of ordinary skill in the art would recognize that Souza is teaching that both
the abrasive and filler comprise of cubic boron nitride.

Regarding claim 6, Souza as modified by Soma teaches the limitations as applied to
claim 1 above, and Souza further teaches that the second mineral particles have an average
particle size ranging from about 1 to about 50 percent of the average particle size of the
precursor agglomerate abrasive grain (see Souza at C16-17). One of ordinary skill in the art
would recognize that Souza is teaching that the second mineral particle has an average particle
size that is smaller the precursor agglomerate abrasive grain.

(0.6) and four-fifths (0.8) (see Soma at [0041]). One of ordinary skill in the art would recognize
that Soma is teaching an average diameter ratio for the abrasive and filler in the range of 0.6 to
0.8.
Soma also teaches that the average diameter ratio can reduce grinding force while
maintaining a reasonable grinding wheel life by blending the single crystal CBN grinding particle
31 and the multi crystal CBN grinding particle 32 (see Soma at [0033]).
As such, one of ordinary skill in the art would recognize that the average diameter ratio
should be optimized because it can reduce grinding force while maintaining a reasonable
grinding wheel life by blending the abrasive and filler.
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention, to optimize the average diameter ratio of the
abrasive and filler in Souza’s agglomerate abrasive grains because the average diameter ratio
can reduce grinding force while maintaining a reasonable grinding wheel life.

Regarding claim 7, Souza as modified by Soma teaches the limitations as applied to
claim 1 above, and Souza further teaches the filler comprising a nitride has an average particle
size (D50F) within a range of at least 1 micron to not greater than 30 microns (see Souza at C3
L29-35 teaching that the average particle size of the first mineral particles is most preferably in the range from about 0.01 micrometer to about 250 micrometers). In the case where the
claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of
obviousness exists (see MPEP § 2144.05 I).

Regarding claim 9, Souza as modified by Soma teaches the limitations as applied to
claim 1 above, and Souza further teaches that the bond material comprises at least one material

(see Souza at C3 L65-67 to C4 L1 teaching glass frit that serves to primarily bond the first
mineral particles together). Furthermore, Souza teaches that vitreous bonding materials exhibit
an amorphous structure (see Souza at C12 L59-60), and Souza teaches examples that form
vitreous bonding materials wherein glass frit is featured in the list (see Souza at C12 L66 to C13
L6).
One of ordinary skill in the art would recognize that the Souza teaches a vitreous bond
material, a glass frit.

Regarding claim 10, Souza as modified by Soma teaches the limitations as applied to
claims 1 and 9 above, and Souza further teaches the bond material consists essentially of a
vitreous material (see Souza at C3 L65-67 to C4 L1 teaching glass frit that serves to primarily bond the first mineral particles together). Furthermore, Souza teaches that vitreous bonding
materials exhibit an amorphous structure (see Souza at C12 L59-60), and Souza teaches
examples that form vitreous bonding materials wherein glass frit is featured in the list (see
Souza at C12 L66 to C13 L6).
One of ordinary skill in the art would recognize that the Souza teaches a vitreous
material, a glass frit.	

Regarding claim 11, Souza as modified by Soma teaches the limitations as applied to
claims 1 and 9 above, and Souza further teaches a content of the vitreous bond material in the
body is at least 5 vol% and not greater than 20 vol% based on the total volume of the body (see
Souza at C11 L56-58 teaching bonded abrasive products typically comprise 3 to about 50% by
volume binder material). In the case where the claimed ranges “overlap or lie inside ranges
disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Regarding claim 12, Souza as modified by Soma teaches the limitations as applied to
claim 1 above, and Souza further teaches a content of the abrasive particles in the body is at
least 25 vol% and not greater than 50 vol% based on the total volume of the body (see Souza at
C11 L56-59 teaching bonded abrasive products typically comprise 30 to about 90% by volume
abrasive material). In the case where the claimed ranges “overlap or lie inside ranges disclosed
by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Regarding claim 13, Souza as modified by Soma teaches the limitations as applied to
claim 1 above, and Souza further teaches that the abrasive particles have an average particle
size particle size (D50AP) within a range of at least 40 microns to not greater than 1000 microns
(see Souza at C3 L29-32 teaching that the average particle size of the first mineral particles is in
the range from about 0.01 micrometer to about 100 micrometers). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of
obviousness exists (see MPEP § 2144.05 I).

Regarding claim 14, Souza as modified by Soma teaches the limitations as applied to
claim 1 above, and Souza further teaches that the body has a porosity of at least 20 vol% and
not greater than 50 vol% (see Souza at C11 L56-57 and L62-64 teaching bonded abrasive
products have at least about 20 percent porosity). In the case where the claimed ranges
“overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists
(see MPEP § 2144.05 I).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Souza modified by
Soma as applied to claim 1 above, and further in view of Ishizaki et al. (U.S. Pat. No. 6,755,720
B1) (hereinafter referred to as “Ishizaki”).

Regarding claim 5, Souza as modified by Soma teaches the limitations as applied to
claim 1 above, and Souza further teaches the coefficient of thermal expansion of the glass frit is
the same or substantially the same as that of the first mineral particles (see Souza at C4 L50-
52).
Souza does not explicitly teach that a difference of the coefficient of thermal expansion
(CTE) between the filler comprising a nitride, the abrasive particles and the bond material is not
greater than 1 ppm/°C.
Ishizaki teaches a vitrified bond tool comprising a support body, a vitrified bond layer,
and a plurality of abrasive grains which is held by the vitrified bond (see Ishizaki at C2 L28-33).
Ishizaki also teaches that that it is desirable that the thermal expansion coefficients of
the abrasive grains, the vitrified bond layer and the support body are substantially equal to each other to prevent cracking of the tool in the firing step, and the coefficients are preferably not
larger than 5 x 10-6.
As such, one of ordinary skill in the art would recognize that both the bonded abrasive of
Souza and vitrified bond tool of Ishizaki comprises a body, a vitrified bond layer and a plurality
of abrasive grains which is held by the vitrified bond, and the coefficient of thermal expansion
(CTE) between the filler comprising a nitride, the abrasive particles and the bond material is the
same or substantially the same or preferably not larger than 5 x 10-6 to prevent cracking of the
tool in the firing step.
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention, to use a filler comprising a nitride, the abrasive
particles and the bond material wherein the coefficient of thermal expansion is the same or
substantially the same or preferably not larger than 5 x 10-6 to prevent cracking of the tool in the
firing step.

Response to Arguments
Applicant's arguments filed 07/13/2021 have been fully considered but they are not persuasive. 
Applicant’s traversal is on the grounds that:
i)  an Election with traverse was filed on 2/16/2021, clearly stating that the election is “with traverse,” and pointing out that there is no undue burden of search, which is a sufficient argument to traverse a restriction requirement (see Applicant’s Arguments at page 5, 2nd paragraph);
ii) Applicant disagrees that Soma teaches or suggest the claimed size range of filler-abrasive particle size ratio being within a range of at least 0.01 and less than 0.05 (see Applicant’s Arguments at page 6, 2nd paragraph to 3rd paragraph, 1st sentence), …Soma teaches equal to or more than three-fifth (3/5) or between three-fifths (3/5) and four fifths, …which clearly outside of the range (see Applicant’s Arguments at page 6, 3rd paragraph);
iii) Applicant disagrees with the position of the Office when discussing dependent claim 6 (claiming a size ratio of 0.02 to 0.3) (see Applicant’s Arguments at page 6, 4th paragraph, 1st sentence), …in contrast to Soma, the reason of adding the filler including a nitride in the present disclosure is to reduce shrinkage during sintering when forming the bonded abrasive body, this is a complete different purpose of including the claimed filler, and requires a different filler to abrasive particle ratio in comparison to the combination of two types of CBN grinding particles in Soma (see Applicant’s Arguments at page 6, 4th paragraph, 3rd-4th sentences);
iv) Applicant notes that Souza is not directed to a method of reducing shrinkage of an abrasive body during sintering (see Applicant’s Arguments at page 7, 2nd paragraph, 1st sentence);
v) Although Souza teaches the optionally inclusion of a second type of mineral particles smaller than the abrasive grains, these particles do not remain in the final product if they are of the same type as the abrasive particles (see Applicant’s Arguments at page 7, 2nd paragraph), …Souza taches that the second mineral particles would be selected to have hardness less than nd paragraph), … Souza clearly requires two different types of materials in the embodiment that the second particles are not separated and remain within the abrasive agglomerate (see Applicant’s Arguments at page 7, 3rd paragraph); 
vi) Souza teaches “the second mineral particles were to be remove from the agglomerate abrasive grains, the hardness of the second mineral particles would not be as relevant  (see Applicant’s Arguments at page 7, 2nd paragraph, last sentence), …in the case that not all of the second mineral particles are removed in final abrasive particles agglomerate of Souza, an amount of these unwanted particles would not fall under the presently claimed range of at least 5 vol% and not greater than 30 vol% based on the total volume of bond material and filler (see Applicant’s Arguments at page 7, 4th paragraph); and
vii) the term “not larger than 3 x 10-6” does not mean that Ishizaki enables a value of not greater than 1 x 10-6 (see Applicant’s Arguments at page 8, 2nd paragraph, last sentence).

The Examiner acknowledges the arguments and respectfully disagrees for at least the following reasons: 
i) the applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (see MPEP § 818.01(a)).  Specifically, pointing out that there is no undue burden of search is not a sufficient argument because ‘a mere broad allegation that the requirement is in error does not comply with the requirement of 37 CFR 1.111’ and the Office Action dated 12/15/2020 established that there is serious search and/or examination burden if restriction were not required because i) the inventions have acquired a separate status in the art in view of their different classification, ii) the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and iii) the inventions require a different field of search (e.g., searching different 
ii) as stated in the previous Non-Final Office Action dated 04/13/2021, and re-stated above, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05 I).  In addition, the Applicant has not established a persuasive reasoning or other showing that would demonstrate that the claimed range is critical, thus the rejection still stands because the arguments of counsel cannot take the place of evidence in the record (see MPEP § 716.01(c).II and 2145.I);
iii) the structure of the claimed limitation is obvious when Souza is modified by Soma, thus the prior art combination is obvious over the claimed limitation, even if the reason is different.  In addition, the Applicant has not established a persuasive reasoning or other showing that would demonstrate that the claimed range is critical, thus the rejection still stands because the arguments of counsel cannot take the place of evidence in the record (see MPEP § 716.01(c).II and 2145.I);
iv) the claimed limitations are toward a product, not a method, thus, obviousness rejection is based on the structure of the product;
v) and vi) “a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention” (see MPEP § 2141.02.VI). If the prior art reference is considered in its entirety, then Souza teaches a body (bonded abrasive), an inorganic bond material (glass frit), abrasive particles (first mineral particle) having an average particle size, nitride filler (second mineral particle which is a cubic boron nitride) having an average particle size, and an amount an amount of the filler comprising a nitride most preferably about 10 to about 30 percent by weight; and 
vii) “not larger than 3 x 10-6” still overlaps with “not greater than 1 x 10-6 (1 ppm)”.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).   In addition, the Applicant has not .

	
	Conclusion






















THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731